DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and new claims 21-28, in the reply filed on August 29, 2022 is acknowledged.  Further, applicant has cancelled unelected claims 11-20.

Priority
For applicant’s information, for purpose of prior art, at least the claim 3 is not supported by provisional patent 62/909379 and therefore claim 3 is not entitled to the benefit of the filing date of this provisional patent.  Specifically, claim 3 lacks support in the provisional patents because it have no reference to at least 5,10-bis(hydroxyalkyl) 5,10-dihydrophenazine and 5,10-bis[4-(3- hydroxypropyl dimethylammonio)butyl] 5,10-dihydrophenazine.  Therefore, claims 1-2, 4-10 and 21-28 are entitled to the benefit of October 2, 2019 and claim 3 is entitled to the benefit of September 29, 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 29, 2020 and February 17, 2021 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 21 the electroactive film being “bi-stable” and “in an activated, colored state for a predetermined period of time” has clarity issues.  It is unclear if one or two limitations are being claimed.  In light of the specification, see paragraph [0016] there is only one limitation.  The examiner suggests and for purpose of examination will use “wherein the electroactive film is bi-stable [[and]], where bi-stable is defined as remaining in an activated, colored state for a predetermined period of time without having to constantly applying the electrical potential.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-10 and 21-28 are rejected under 35 U.S.C. 102(a)(1 & 2) and Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal et al. US Patent Application Publication 2019/0145161.
Regarding claim 1 Agrawal disclose an electro-optic element (title e.g. figures 2-3 devices 10 & 40), comprising: a first electroactive compartment (e.g. paragraph [0030] “perimeter is then sealed to encapsulate the layers” e.g. paragraph [0075] notes a “perimeter seal” forms a chamber) comprising an electroactive film including a first electroactive component (e.g. EC layer 13 or 33), wherein the first electroactive compartment is disposed adjacent a first electrically conductive layer (e.g. TC layer 12 or 32); a second electroactive compartment disposed adjacent a second electrically conductive layer (e.g. TC layer 19 or 56) and comprising an electroactive solution or gel including a second electroactive component (e.g. redox dye containing layer 22 or 59 paragraph [0061] “22 acts as a counter electrode to the cathodic EC layer 13” & paragraph [0070] “59 … acts as a cathode”, further paragraphs [0072-74] describes redox reaction in detail), and wherein the second electroactive component is changeable from an inactivated state to an activated state upon application of a predetermined electrical potential across the first and second electrically conductive layers (paragraphs [0072-74] describes redox reaction due to potential applied to the electrodes in detail); and an ion selective material disposed between the first and second electroactive compartments (e.g. electrolyte/ ion conducting layer/SICL 14 or 38), wherein the ion selective material is configured to inhibit diffusion of the second electroactive component in the activated state from the second electroactive compartment to the first electroactive compartment (inter alia paragraph [0052] the redox dye is isolated from the EC layer by an intervening electrolyte layer), and wherein at least one of the first electroactive component and second electroactive component is electrochromic such that the electro-optic element is configured to reversibly attenuate transmittance of light having a wavelength within a predetermined wavelength range when an electrical potential is applied across the first and second electrically conductive layers (inter alia paragraph [0052] “During operation, the dye is reduced or oxidized, and the EC layer is oxidized or reduced, respectively. The dye in the reduced or the oxidized state is prevented from contacting the EC layer which imparts superior memory or higher “t1”. The redox dye may also have complimentary EC properties, wherein the dye colors or bleaches as the EC layer respectively colors or bleaches.”)
Regarding claim 2 Agrawal disclose the electro-optic element of claim 1, as set forth above.  Agrawal further discloses wherein the first electroactive component (e.g. 13 or 33) or the second electroactive component (e.g. 22 or 59) comprises at least one cathodic component selected from a viologen, viologen derivative, methyl viologen, octyl viologen, benzyl viologen, di-acrylate viologen, di-vinyl viologen, di-vinyl etherviologen, di-epoxy viologen, di-oxetane viologen, di- hydroxy viologen, 1,1'-dialkyl-2,2'-bipyridinium, ferrocenium, substituted ferrocenium, diimide, N,N'-dialkyl pyrometallic diimide, N,N'-dimethyl-1,4,5,8-naphthalene diimide, and combinations thereof (paragraphs [0081-83] notes various cathodic materials including at least viologens).
Regarding claim 3 Agrawal disclose the electro-optic element of claim 1, as set forth above.  Agrawal further discloses wherein the first electroactive component (e.g. 13 or 33) or the second electroactive component (e.g. 22 or 59) comprises at least one anodic component selected from metallocenes, 5,10-dihydrophenazines, phenothiazines, phenoxazines, carbazoles, triphendioxazines, triphenodithiazines, ferrocene, substituted ferrocenes, substituted ferrocenyl salts, phenazine, substituted phenazines, substituted phenothiazines, substituted dithiazines, thianthrene, substituted thianthrenes, di-tert-butyl-diethylferrocene, 5,10- dimethyl-5,10-dihydrophenazine (DMP), bis(triethylaminopropyl)dihydrophenazine, 3,7,10- trimethylphenothiazine, 2,3,7,8-tetramethoxy-thianthrene, 10-methylphenothiazine, tetra methylphenazine (TM P), 5,10-bis(hyd roxyalkyl) 5,10-dihyd rophenazine, 5,10-bis[4-(3- hydroxypropyl dimethylammonio)butyl] 5,10-dihydrophenazine, bis(butyltriethylammonium)- para-methoxytriphenodithiazine (TPDT), and combinations thereof (paragraphs [0081-83] notes various anodic materials including at least metallocene, phenothiazine & phenazine).
Regarding claim 4 Agrawal disclose the electro-optic element of claim 1, as set forth above.  Agrawal further discloses wherein the ion selective material (e.g. 14 or 34) comprises at least one polymer selected from derivatized polysulfones, derivatized poly(ether sulfones), derivatized poly(ether ketones), derivatized benzimidazoles, derivatized poly(phenylene oxides), derivatized polypropylenes, derivatized polyethylene, derivatized polyacrylates, derivatized polymethacrylates, derivatized polyamides, derivatized polystyrenes, derivatized polyethers, derivatized poly(ethylene oxide), derivatized poly(arylene ethers), derivatized poly(tetrahydrofuran), sulfonated tetrafluoroethylene polymers, ammoniated polystyrene copolymers, poly(vinyl pyridinium) co-polymers, poly(vinyl imidazolium) co-polymers, and combinations thereof (paragraphs [0088-94 & 0198] notes various materials including at least polystyrene, polystyrene, imidazolium and polyvinyl pyrrolidone).
Regarding claim 5 Agrawal disclose the electro-optic element of claim 1, as set forth above.  Agrawal further discloses wherein at least one of the first electrically conductive layer (e.g. 12 or 32) and the second electrically conductive layer (e.g. 19 or 56) comprises a material selected from fluorine doped tin oxide (FTO), indium tin oxide (ITO), doped zinc oxide, indium zinc oxide, metal oxide/Ag/metal oxide, silver nano-wire coatings, carbon nanotube coatings, graphene coatings, wire grids, conductive polymers, poly(3,4-ethylenedioxythiophene) (PEDOT), rhodium, chromium, nickel, silver, gold, and combinations thereof (paragraph [0125] notes various conductive materials including at least ITO and AZO).
Regarding claim 7 Agrawal disclose the electro-optic element of claim 1, as set forth above.  Agrawal further discloses wherein the electroactive film comprises at least one material selected from a polyaniline, polythiophene, polymeric metallocene, nickel oxide, vanadium oxide, tungsten oxide, and iridium oxide (paragraphs [0055, 0062-64 & 0081] notes various materials including at least polymeric metallocene tungsten oxide nickel oxide, vanadium oxide and iridium oxide).
Regarding claim 8 Agrawal disclose the electro-optic element of claim 1, as set forth above.  Agrawal further discloses wherein: the first electroactive component (e.g. 13 or 33) comprises an anodic component (paragraph [0064] “anodic inorganic EC layers”); the second electroactive component (e.g. 22 & 59) comprises a cathodic component (paragraph [0064] “dyes having cathodic characteristics”); and the ion selective material (e.g. 14 or 34) is an anionic ionic exchange material (paragraph [0089] “anionic polymers are used as SICL layers”).
Regarding claim 9 Agrawal disclose the electro-optic element of claim 1, as set forth above.  Agrawal further discloses wherein the first electroactive component (e.g. 13 or 33) comprises a cathodic component (paragraph [0057] “EC layer as inorganic cathodic”); the second electroactive component (e.g. 22 & 59) comprises an anodic component (paragraph [0081] “anodic dyes suitable for use along with a cathodic layer”); and the ion selective material (e.g. 14 or 34) is an anionic ionic exchange material (paragraph [0089] “anionic polymers are used as SICL layers”).
Regarding claim 10 Agrawal disclose the electro-optic element of claim 1, as set forth above.  Agrawal further discloses wherein the first electroactive component (e.g. 13 or 33) comprises an anodic component (paragraph [0064] “anodic inorganic EC layers”); the second electroactive component (e.g. 22 & 59) comprises a cathodic component (paragraph [0064] “dyes having cathodic characteristics”); and the ion selective material (e.g. 14 or 34) is a cationic ionic exchange material (paragraph [0090] “use or a cationic polymer … in the SICL layer”).
Regarding claim 21 Agrawal disclose the electro-optic element of claim 1, as set forth above.  Agrawal further discloses wherein the electroactive film is bi-stable, where bi-stable is defined as remaining in an activated, colored state for a predetermined period of time without having to constantly applying the electrical potential (inter alia paragraph [0055] “The ability to trigger the redox reactions, such as with an applied voltage, and to maintain isolation of the dye ions, results in a stable state of coloration without continuous voltage.)
Regarding claim 22 Agrawal disclose the electro-optic element of claim 1, as set forth above.  Agrawal further discloses wherein the ion selective material is disposed over the electroactive film such that the ion selective material acts as a separator between the electroactive film and the second electroactive component (see figures 2-3).
Regarding claim 23 Agrawal disclose the electro-optic element of claim 1, as set forth above.  Agrawal further discloses it is further comprising: a first substrate (e.g. substrate 11 or 30), wherein a surface of the first substrate includes the first electrically conductive layer (see figures 2-3); and a second substrate (e.g. substrate 21 or 58), wherein a surface of the second substrate includes the second electrically conductive layer (see figures 2-3).
Regarding claim 24 Agrawal disclose the electro-optic element of claim 23, as set forth above.  Agrawal further discloses wherein a thickness of the first substrate differs from a thickness of the second substrate (paragraph [0117-18] “the structure is made rigid by making at least one of the substrates forming the EC element thicker”).
Regarding claim 25 Agrawal disclose the electro-optic element of claim 23, as set forth above.  Agrawal further discloses wherein the first substrate is constructed from a different material than the second substrate (e.g. figure 12 EC device 512 including various layers and electrolyte 514 has two substrates 512a & 512b, in the drawing the hatch marks for the substrates is different, implying different materials).
Regarding claim 26 Agrawal disclose the electro-optic element of claim 23, as set forth above.  Agrawal further discloses it is further comprising: a primary seal that traverses an approximate perimeter of first and second substrates to define a chamber (paragraph [0075]).
Regarding claim 27 Agrawal disclose the electro-optic element of claim 23, as set forth above.  Agrawal further discloses it is further comprising: at least one of glass and polymeric beads (inter alia paragraphs [0117 & 0019] “spacers”) between the first and second substrates (paragraph [0119] ‘’ introduced within the electrolyte”) to facilitate maintaining a predetermined spacing between the first substrate and the second substrate (axiomatic).
Regarding claim 28 Agrawal disclose the electro-optic element of claim 23, as set forth above.  Agrawal further discloses wherein the first substrate is at least partially optically transparent and the second substrate is not fully transparent (paragraph [0120] “one of the substrates forming the EC element may have an absorptive or a reflective tint … EC devices are fabricated using the two substrates only the substrate facing the outside is tinted”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. US Patent Application Publication 2019/0145161 in view of Isoda et al. foreign patent document JP57011325.
Regarding claim 6 Agrawal disclose the electro-optic element of claim 1, as set forth above.  Agrawal does not specifically disclose wherein the first electroactive component is at least one of incorporated into a backbone of a polymeric matrix and covalently bonded to a polymer chain forming a polymeric matrix as a pendant group.  Isodao teaches an electrochromic material (abstract) wherein the first electroactive component is at least one of incorporated into a backbone of a polymeric matrix and covalently bonded to a polymer chain forming a polymeric matrix as a pendant group (abstract) for the purpose of realizing a high-speed response (abstract).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the first electroactive component in the electro-optic element as disclosed by Agrawal to have at least one of incorporated into a backbone of a polymeric matrix and covalently bonded to a polymer chain forming a polymeric matrix as a pendant group as taught by Isoda for the purpose of realizing a high-speed response.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                              September 5, 2022